Citation Nr: 0423228	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder, variously described, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of bilateral 
clavicle fractures, and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for a gastrointestinal 
disorder, variously described.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran's had active service from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran has been granted special 
monthly pension benefits at the housebound rate.  He is also 
been determined by VA not to be competent to handle 
disbursement of his VA benefits.

The veteran's case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a March 1975 rating decision the RO denied the veteran's 
claim for service connection for a stomach disorder, based 
upon the March 1955 separation examination which was negative 
for any stomach disorder and an October 1974 VA examination 
which revealed a negative upper GI series and no evidence of 
a stomach disorder. 

Likewise, in an August 1995 rating decision the RO denied the 
veteran's claim for service connection for a bilateral 
clavicle disorder, based upon the March 1955 separation 
examination which was negative for any clavicle disorder.  In 
addition the evidence did not reveal any current chronic 
clavicle disorder.

The Board notes that in the November 2001 rating decision 
which denied service connection for a gastrointestinal 
disorder, a bilateral clavicle disorder and a tibia disorder, 
the RO noted the following:  "Service Medical Records from 
April 7, 1953 through March 18, 1955 were reviewed and are 
negative" as to the claimed disorders.  A review of the 
claims file does not reveal the presence of the veteran's 
service medical records, other than the report of examination 
for discharge dated in March 1955.  In fact, it appears that 
the RO requested the veteran's service medical records in 
1974 and was informed by NPRC that the records were not 
available.  A document dated in October 1974 indicates that 
this is a "Records Reconstruction Case."  The RO should 
contact the National Personnel Records Center (NPRC) and 
again request complete service medical records for the 
veteran.

The RO should make certain that all pertinent records are on 
file.  The RO should determine whether there has been recent 
medical care and whether there are any additional records 
that should be obtained.  If so, these records should be 
obtained. 

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should make another attempt to 
obtain complete service medical records 
for the veteran from the NPRC.

2.  The veteran should be requested to 
identify all sources of medical treatment 
for the claimed disorders since service.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.  

3.  After completion of the above, the RO 
should undertake any additional 
development warranted and then re-
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vets. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

